DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed June 16, 2022, is entered.  Applicant cancelled claims 2 and 3 and added claims 4-20.  Claims 1 and 4-20 are pending before the Office for review.
(2)
Election/Restrictions
	The restriction requirement is withdrawn in light of Applicant’s amendment.  Examiner reserves the right to issue additional restrictions during prosecution, as needed.
(3)
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 15/338,392 and 13/261,526, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 1 requires a mounting structure within the enclosure with the photovoltaic array mounted onto the mounting structure.  Claim 1 also requires a demounting structure disposed to provide fluid interconnections and electronic interconnections.  Claims 6 and 20 require a substantially annular array of fluid-guiding surfaces in the first passageway or annular surface, respectively.  Applicant does not have adequate support for these specifically claimed structural arrangements.  Therefore, claims 1, 4-10 and 20 are not entitled to the benefit of the priority application.
(4)
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
(5)
Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 concludes with two periods.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “with a heat transferring fluid includes” is grammatically incorrect.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “forming an flow space” is grammatically incorrect.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  claim 13 concludes with two periods.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  claim 17 recites “::” after “comprising”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  claim 19 concludes with two periods.  Appropriate correction is required.
(6)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-10 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 requires a mounting structure within the enclosure with the photovoltaic array mounted on the mounting structure.  Claim 1 also requires a demounting structure disposed to provide fluid interconnections and electronic interconnections.  Claims 6 and 20 require a substantially annular array of fluid-guiding surfaces in the first passageway or annular surface, respectively.  Applicant’s specification does not describe this feature of the claimed invention in such a way as to reasonably convey to one skilled in the art that the inventor, at the time the application was filed, possessed these features of the claimed invention.  Therefore, claims 1, 4-10 and 20 are rejected for failing to comply with the written description requirement.
(7)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires a mounting structure within the enclosure with a photovoltaic array mounted thereon and the first passageway disposed within the mounting structure, wherein the first passageway is also disposed within the enclosure and in fluid communication with a second passageway.  The structure of the tube is unclear.  Specifically, it’s unclear how the mounting structure is positioned relative to the passageways of the enclosure to obtain the required structure.  The claimed invention is insolubly ambiguous as to how the recited elements positioned within the enclosure are structurally arranged relative to one another within the scope of the claimed invention.
Claim 1 recites the limitation "the photovoltaic array" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant should consistently refer to the photovoltaic feature of the claimed invention.
Claim 4 is additionally unclear as to the heat transferring fluid composition.  Specifically, the awkward phrasing renders the claim indefinite as to whether an oil and water mixture is within the intended scope of the claimed invention.
Claim 5 is additionally unclear as to the solar receiver tube requirements.  Claim 1, from which claim 5 depends, does not require a heat transferring fluid.  Claim 5 requires a heat transferring fluid comprising particles therein, but does not require that the heat transferring fluid flow within the solar receiver tube.  Accordingly, the scope of claim 5 is unclear.
Therefore, the claims are indefinite because their scope is unascertainable to one ordinarily skilled in the art.  Claims 4-10 are also rejected due to their dependency on claim 1.
Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the first tube" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the first glass tube" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “fluid coupling means for supplying and removing a heat transferring liquid to the flow space” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Specifically, the specification does not disclose any equivalent structures for the fluid coupling means.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Claims 12-16 are rejected due to their dependency on claim 11.
Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “coupling means for supplying and removing a heat transferring liquid to the annular flow space” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Specifically, the specification does not disclose any equivalent structures for the coupling means.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Claims 18-20 are rejected due to their dependency on claim 17.
(8)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer et al. (U.S. Publication No. 2003/0221734) in view of Blieden (U.S. Patent No. 4,130,445) and Walukiewicz et al. (U.S. Patent No. 7,217,882).
With respect to claim 1, Bauer teaches a solar receiver tube comprising an enclosure substantially transparent to radiation (1) in the form of a glass tube, wherein the enclosure has a first end defining an opening (fluid entry) and a sealed end opposite the first end.  Figure 1 and Paragraph 30.
Bauer further teaches the solar receiver tube comprises an inner cylinder (3) coaxial to and within the enclosure, wherein the inner cylinder defines a flow space (first passageway) that is in fluid communication with a flow space (second passageway) defined between the inner surface of the glass tube and the outer surface of the cylinder.  Figure 1 and Paragraph 30.
Bauer is silent as to whether a plurality of multi-junction photovoltaic elements are disposed within the enclosure.
However, Blieden, which deals with light collectors, teaches a photovoltaic array is disposable at various points within the annular flow space defined by two concentric conduits.  Figure 9 and Col. 4, Line 60 to Col. 5, Line 8.  Blieden teaches the photovoltaic array (97, 98 or 99) can be located interior to the annular flow space between the concentric conduits.  Figure 9.  Blieden teaches the photovoltaic cells convert incident sunlight to electricity.  Col. 1, Lines 5-8.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to locate photovoltaic elements in the form of an array within Bauer’s enclosure because Blieden teaches doing so obtains a solar receiver structure that also has an electricity generating function.
Furthermore, Blieden teaches the photovoltaic array is held in place with a moisture barrier or the like, which is a mounting structure within the scope of the claimed invention.  Col. 6, Lines 36-44.  Accordingly, when the photovoltaic array is mounted to the outer surface of the inner cylinder taught by Bauer, which is within the scope of Blieden’s disclosure, as seen in Figure 9, the first passageway defined by the inner cylinder is disposed within the mounting structure and in thermal communication with the photovoltaic array.
Bauer and Blieden, as combined above, are silent as to whether the photovoltaic elements are multi-junction photovoltaic elements.
However, Walukiewicz, which deals with photovoltaic elements, teaches a multijunction photovoltaic element allows for greater utilization of the solar energy spectrum.  Abstract.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to utilize a multijunction photovoltaic element in the solar receiver tube taught by Bauer and Blieden, as combined above, because Walukiewicz teaches doing so allows for greater utilization of the solar energy spectrum.
Bauer further explains fluid is passed through the inner coaxial cylinder and exits via the first substantially transparent glass receiver structure.  Paragraph 30.  Accordingly, although not depicted in the figures, Bauer teaches the apparatus comprises a demounting structure disposed at the open end, wherein the demounting structure is disposed to provide fluid interconnections.  
Additionally, it would have been obvious to one ordinarily skilled in the art at the time of invention to additionally provide electric interconnections in the demounting structure to allow the produced electricity from the photovoltaic elements taught by Bauer, Blieden and Walukiewicz, as combined above, to be supplied to a load.  Specifically, modified Bauer teaches the solar receiver tube comprises photovoltaic elements to generate electricity, wherein the tube further comprises a demounting structure.  One ordinarily skilled in the art at the time of invention would understand electric interconnections are also provided in addition to the fluid interconnections to similarly interconnect the photovoltaic elements of the solar receiver tube to allow for its external use, such as a load.
With respect to claim 7, modified Bauer teaches the solar receiver tube comprises a spherical aspect, as seen in Figure 2b.  Figure 2b.
With respect to claims 9 and 10, Examiner notes the claims recite statements of intended use regarding how the heat transfer fluid of the tube is used and that it flows through the passageways.  Bauer, Blieden and Walukiewicz, as combined above, teach a solar receiver tube meeting the requirements of the claimed invention and comprises a heat transfer fluid.  The heat transfer fluid would be capable of performing the recited intended use and the passageways would be capable of having the fluid flow therethrough.
(9)
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (U.S. Publication No. 2003/0221734) in view of Blieden (U.S. Patent No. 4,130,445) and Walukiewicz et al. (U.S. Patent No. 7,217,882), as applied to claims 1, 7, 9 and 10 above, and further in view of Ashkin (U.S. Publication No. 2012/0138047).
With respect to claims 4 and 5, modified Bauer teaches the solar receiver tube incorporates a heat transferring fluid therein but is silent as to the specifics of the fluid.
However, Ashkin teaches a molten salt (heat transfer fluid) comprising carbon particles (absorption means) therein to improve its thermal efficiency is an effective heat transfer fluid for solar collectors.  Paragraphs 61 and 63 and Claim 11.  Ashkin teaches the molten salt includes the carbon particles, meaning the absorbing means are incorporated in the heat transferring fluid within the scope of the claimed invention.  Claim 11.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to use Ashkin’s molten salt with carbon particles as the heat transfer fluid because Ashkin teaches it exhibits improved thermal efficiency.  When Bauer is modified to have a molten salt heat transfer fluid with carbon particles therein, the heat transfer fluid is utilized for cooling the photovoltaic array within the scope of the claimed invention.
Examiner also notes the statement “for cooling the photovoltaic array” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the fluid.  Any tube and fluid meeting the requirements of the claimed invention are capable of performing the same use absent evidence to the contrary.
(10)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (U.S. Publication No. 2003/0221734) in view of Blieden (U.S. Patent No. 4,130,445) and Walukiewicz et al. (U.S. Patent No. 7,217,882), as applied to claims 1, 7, 9 and 10 above, and further in view of Oster, Jr. (U.S. Patent No. 4,238,247).
With respect to claim 6, modified Bauer is silent as to whether the first passageway contains a substantially annular array of fluid-guiding surfaces.
However, Oster, which deals with a similarly structured receiver tube, teaches a substantially annular array of fluid-guiding surfaces is provided within the passageway in the form of a tube (28), which performs a function of absorbing incident radiation.  Col. 5, Lines 50-63.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to include Oster’s substantially annular array of fluid-guiding surfaces in modified Bauer’s first passageway because Oster teaches doing so facilitates further heat absorption of the incident radiation.
(11)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (U.S. Publication No. 2003/0221734) in view of Blieden (U.S. Patent No. 4,130,445) and Walukiewicz et al. (U.S. Patent No. 7,217,882), as applied to claims 1, 7, 9 and 10 above, and further in view of Pei (U.S. Patent No. 3,952,724).
With respect to claim 8, modified Bauer is silent as to whether the solar receiver tube comprises a vacuum barrier structure.
However, Pei, which deals with solar-thermal receivers, teaches a solar energy converter comprising a tubular structure, wherein the converter comprises an inner cylinder and a glass tube.  Figure 2 and Col. 1, Lines 30-45.  Pei specifically teaches the converter is provided with a second substantially transparent glass receiver structure and the two outermost tubes (first and second glass receiver structures) are sealed with an evacuated space therebetween to prevent heat loss through the space by convection and conduction heat loss, which meets the requirements for a vacuum barrier structure.  Col. 1, Lines 30-45.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to modify Bauer in view of Pei such that Bauer contains a second substantially transparent glass receiver structure with a vacuum barrier structure because Pei teaches this arrangement prevents heat loss through the space by convection and conduction heat loss.
(12)
Claims 11-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer et al. (U.S. Publication No. 2003/0221734) in view of Pei (U.S. Patent No. 3,952,724) and Ashkin (U.S. Publication No. 2012/0138047).
With respect to claims 11, 12, 13 and 14, Bauer teaches a solar receiver module comprising a first substantially transparent glass receiver structure (1) having an interior surface and an inner cylinder (3) coaxial to and within the first tube, wherein the inner cylinder forms a flow space between the first glass tube and the inner cylinder, the flow space having an outer surface defined by the interior surface of the first glass receiver structure.  Figure 1 and Paragraph 30.
Bauer is silent as to whether a second substantially transparent glass receiver structure surrounds the first glass receiver structure, as required by the claimed invention.
However, Pei, which deals with solar-thermal receivers, teaches a solar energy converter comprising a tubular structure, wherein the converter comprises an inner cylinder and a glass tube.  Figure 2 and Col. 1, Lines 30-45.  Pei specifically teaches the converter is provided with a second substantially transparent glass receiver structure and the two outermost tubes (first and second glass receiver structures) are sealed with an evacuated space therebetween to prevent heat loss through the space by convection and conduction heat loss, which meets the requirements for a vacuum barrier structure.  Col. 1, Lines 30-45.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to modify Bauer in view of Pei such that Bauer contains a second substantially transparent glass receiver structure with a vacuum barrier structure because Pei teaches this arrangement prevents heat loss through the space by convection and conduction heat loss.
To summarize, Bauer is modified in view of Pei to contain the claimed second substantially transparent glass receiver structure, wherein the second structure surrounds the first structure and they are sealed together at their respective ends under vacuum to create the heat loss prevention arrangement taught by Pei, wherein the vacuum barrier due to its disclosed function is a thermal barrier space within the scope of the claimed invention.
Bauer further explains fluid is passed through the inner coaxial cylinder and exits via the first substantially transparent glass receiver structure.  Paragraph 30.  A similar flow arrangement is shown in Bauer’s Figure 2b.  Accordingly, although not depicted in the figures, Bauer teaches the apparatus comprises a fluid coupling means for supplying and removing a heat transferring liquid to the flow space.
Modified Bauer is silent as to whether the apparatus comprises an absorption means.
However, Ashkin teaches a molten salt (first composition) comprising carbon particles (absorption means) therein to improve its thermal efficiency is an effective heat transfer fluid for solar collectors.  Paragraphs 61 and 63 and Claim 11.  Ashkin teaches the carbon particles improve the thermal efficiency of the molten salt, meaning, to a degree, the carbon particles heat the molten salt through absorption of radiation and transfer of heat to the molten salt.  Claim 11.  Ashkin teaches the molten salt includes the carbon particles, meaning the absorbing means are incorporated in the heat transferring fluid within the scope of the claimed invention.  Claim 11.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to use Ashkin’s molten salt with carbon particles as the heat transfer fluid because Ashkin teaches it exhibits improved thermal efficiency.  When Bauer is modified to have a molten salt heat transfer fluid with carbon particles therein, the apparatus comprises an absorption means adapted to provide optical absorption beneath the outer surface of the flow place and absorbs radiation at least partially transmitting through the flow space.
With respect to claims 15 and 16, Examiner notes the claims recite statements of intended use regarding how the heat transfer fluid of the apparatus is used.  Bauer, Pei and Ashkin, as combined above, teach an apparatus meeting the requirements of the claimed invention, wherein the apparatus produces heated heat transfer fluid.  The heat transfer fluid would be capable of performing any of the recited intended uses.
(13)
Claims 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer et al. (U.S. Publication No. 2003/0221734) in view of Ashkin (U.S. Publication No. 2012/0138047) and Blieden (U.S. Patent No. 4,130,445).
With respect to claims 17 and 19, Bauer teaches a solar thermal receiver apparatus comprising a first substantially transparent glass receiver structure (1) having an interior surface and a linear central axis and an inner cylinder (3) coaxial to and within the first tube, wherein the inner cylinder forms an annular flow space between the first glass tube and the inner cylinder, the flow space having an outer surface defined by the interior surface of the first glass receiver structure.  Figure 1 and Paragraph 30.
Bauer further explains fluid is passed through the inner coaxial cylinder and exits via the first substantially transparent glass receiver structure.  Paragraph 30.  A similar flow arrangement is shown in Bauer’s Figure 2b.  Accordingly, although not depicted in the figures, Bauer teaches the apparatus comprises a fluid coupling means for supplying and removing a heat transferring liquid to the annular flow space.
Bauer is silent as to whether the apparatus comprises an absorption means.
However, Ashkin teaches a molten salt (first composition) comprising carbon particles (absorption means) therein to improve its thermal efficiency is an effective heat transfer fluid for solar collectors.  Paragraphs 61 and 63 and Claim 11.  Ashkin teaches the carbon particles improve the thermal efficiency of the molten salt, meaning, to a degree, the carbon particles heat the molten salt through absorption of radiation and transfer of heat to the molten salt.  Claim 11.  Ashkin teaches the molten salt includes the carbon particles, meaning the absorbing means are incorporated in the heat transferring fluid within the scope of the claimed invention.  Claim 11.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to use Ashkin’s molten salt with carbon particles as the heat transfer fluid because Ashkin teaches it exhibits improved thermal efficiency.  When Bauer is modified to have a molten salt heat transfer fluid with carbon particles therein, the apparatus comprises an absorption means adapted to provide optical absorption beneath the outer surface of the flow place and absorbs radiation at least partially transmitting through the flow space.
Modified Bauer is silent as to whether the apparatus comprises second absorption means in the form of a photovoltaic array.
However, Blieden, which deals with light collectors, teaches a photovoltaic array is disposable at various points within the annular flow space defined by two concentric conduits.  Figure 9 and Col. 4, Line 60 to Col. 5, Line 8.  Blieden teaches the photovoltaic array (97, 98 or 99) can be located interior to the annular flow space between the concentric conduits.  Figure 9.  Blieden teaches the photovoltaic cells convert incident sunlight to electricity.  Col. 1, Lines 5-8.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to locate photovoltaic elements in the form of an array within modified Bauer’s annular flow space because Blieden teaches doing so obtains a solar receiver structure that also has an electricity generating function.
(14)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (U.S. Publication No. 2003/0221734) in view of Ashkin (U.S. Publication No. 2012/0138047) and Blieden (U.S. Patent No. 4,130,445), as applied to claims 17 and 19 above, and further in view of Pei (U.S. Patent No. 3,952,724).
With respect to claim 18, modified Bauer is silent as to whether the apparatus comprises a vacuum barrier structure.
However, Pei, which deals with solar-thermal receivers, teaches a solar energy converter comprising a tubular structure, wherein the converter comprises an inner cylinder and a glass tube.  Figure 2 and Col. 1, Lines 30-45.  Pei specifically teaches the converter is provided with a second substantially transparent glass receiver structure and the two outermost tubes (first and second glass receiver structures) are sealed with an evacuated space therebetween to prevent heat loss through the space by convection and conduction heat loss, which meets the requirements for a vacuum barrier structure.  Col. 1, Lines 30-45.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to modify Bauer in view of Pei such that Bauer contains a second substantially transparent glass receiver structure with a vacuum barrier structure because Pei teaches this arrangement prevents heat loss through the space by convection and conduction heat loss.
(15)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (U.S. Publication No. 2003/0221734) in view of Ashkin (U.S. Publication No. 2012/0138047) and Blieden (U.S. Patent No. 4,130,445), as applied to claims 17 and 19 above, and further in view of Oster, Jr. (U.S. Patent No. 4,238,247).
With respect to claim 20, modified Bauer is silent as to whether the annular flow space contains a substantially annular array of fluid-guiding surfaces.
However, Oster, which deals with a similarly structured receiver tube, teaches a substantially annular array of fluid-guiding surfaces is provided within the passageway in the form of a tube (28), which performs a function of absorbing incident radiation.  Col. 5, Lines 50-63.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to include Oster’s substantially annular array of fluid-guiding surfaces in modified Bauer’s annular flow space because Oster teaches doing so facilitates further heat absorption of the incident radiation.
(16)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759